Exhibit 10.2

 



Participant: __________ ______ Consultant



 



Marker Therapeutics, Inc.

2014 Omnibus Stock Ownership Plan

 

Stock Option Award Agreement

 

 

 

Dear ____________,

 

Marker Therapeutics, Inc. hereby grants you stock options to purchase up to
______________ shares of our common stock (the “Stock Options”). These Stock
Options are subject to the terms and conditions set forth in the Company’s 2014
Omnibus Stock Ownership Plan (the “Plan”) and in the attached Appendix A.

 

Covered Shares: ____________ shares of common stock, par value $0.001 per share.
    Exercise Price: The purchase price for these shares will be $_______ per
share.     Date of Grant: The “Date of Grant” for your Stock Options is
___________, 2018.     Vesting Schedule: You may exercise your Stock Options
after they become “vested.” Vesting is subject to your continued performance of
services for Marker Therapeutics through the following vesting dates.

 

 

Vesting Date

 

 

Number of

Purchasable Shares

 

 

Total Number of

Purchasable Shares

                                                                               
                                       

 

Notwithstanding the foregoing, the Stock Options will become fully vested upon a
“change in control” (as this term is defined in the Plan).

 

Termination: Subject to the terms of the Plan, the vested portion of your Stock
Options will remain exercisable for 90 days after the date your consulting
relationship with the Company terminates.    

 



  1  

 

 

    Not ISOs: These Stock Options are not “incentive stock options” under the
federal tax laws.       These Stock Options are not intended to be Qualified
Performance-based Awards under the terms of the Plan.     Expiration Date: If
not previously exercised or forfeited, the Stock Options expire on
________________, 2028.

 

Your signature below acknowledges your agreement that the Stock Options granted
to you are subject to all of the terms and conditions contained in the Plan and
in Appendix A. PLEASE BE SURE TO READ APPENDIX A, WHICH CONTAINS THE SPECIFIC
TERMS AND CONDITIONS OF YOUR STOCK OPTIONS.

 

Please sign one copy of this Stock Option Agreement (the other copy is for your
files) and return the signed copy to me.

 



    MARKER THERAPEUTICS, INC.        _____________________________



Date   Peter Hoang, President & CEO

 

Consultant

 

_____________________________



    Date

  2  

 



Participant: __________ ______ Consultant



 

APPENDIX A

 

Marker Therapeutics, Inc.

2014 Omnibus Stock Ownership Plan

 

Terms and Conditions of Stock Options

 

Pursuant to this Stock Option Award Agreement, Marker Therapeutics, Inc. (the
“Company”) has granted the consultant of the Company named in the first page of
this Award Agreement (the “Consultant”) stock options under the Company’s  2014
Omnibus Stock Ownership Plan (the “Plan”).  These stock options will give the
Consultant a contingent right to purchase the number of shares of the Company’s
Common Stock indicated on the first page of this Award Agreement upon
satisfaction of the vesting requirements and other conditions set forth in this
Award Agreement. 

 

The terms and conditions of the Stock Options are as follows:

 

1. Grant. The Company has granted the Consultant stock options to purchase the
number of shares of the Company’s Common Stock, $0.001 par value per share
(“Common Stock”), specified on the first page of the Award Agreement by
reference.

 

All of the terms of the Plan related to Stock Options are incorporated into this
Award Agreement by reference. Defined terms not explicitly defined in this Award
Agreement but defined in the Plan shall have the same definitions as in the
Plan.

 

The Stock Options granted under this Award Agreement are not intended to be
Incentive Stock Options covered by Section 422 of the Code.

 

2. Purchase Price. The price per share to be paid by the Consultant for the
shares purchased pursuant to these Stock Options (the “Exercise Price”) is
stated on the first page of the Award Agreement. This Exercise Price shall not
be less than the Fair Market Value of a share of Common Stock as of the Date of
Grant (as described on the first page of the Award Agreement).

 

3. Vesting. The Stock Options shall become vested and exercisable only if the
Consultant continues to regularly perform services for the Company as a
consultant through the Vesting Dates set forth in the vesting schedule on the
first page of the Award Agreement, and satisfies any other vesting conditions
specified on such first page.

 

4. Stock Options Non-Transferable. The Stock Options shall not be transferable
by the Consultant other than by will or the laws of descent and distribution.
During the lifetime of the Consultant, the Stock Options shall be exercisable
only by such Consultant (or by such Consultant’s guardian or legal
representative, should one be appointed).

 



  A-1  

 

 

5. Notice of Exercise of Option. The Stock Options may be exercised by the
Consultant by delivery of a written notice signed by the Consultant to the
Company to the attention of the President/Chief Executive Officer or such other
officer of the Company as the President/Chief Executive Officer may designate.
Any such notice shall:

 

(a)specify the number of shares of Common Stock which the Consultant, then
elects to purchase by exercising the Stock Options,

 

(b)contain such information as may be reasonably required pursuant to Section 9
below, and

 

(c)be accompanied by payment in full of the Exercise Price for the Stock Options
being exercised, as described in Section 6 below.

 

The Consultant must exercise the Stock Options for at least 100 shares, or, if
less the full number of shares shown as Purchasable Shares in the vesting
schedule in the Notice of Grant as to which the Stock Options remain
unexercised.

 

Upon receipt of any such notice and accompanying payment of the Exercise Price,
and subject to the terms hereof, the Company agrees to issue to the Consultant,
stock certificates for the number of shares specified in such notice registered
in the name of the person exercising the Stock Options.

 

6.        Payment of Exercise Price. Payment of the Exercise Price due upon the
exercise of the Stock Options may be made in any one or in any combination of
the following forms:

 

(a)in cash ( by a certified or cashier’s check);

 

(b)in the form of shares of Common Stock owned by the Consultant having a Fair
Market Value equal to the total Exercise Price at the time of the exercise,
accompanied by and duly endorsed or accompanied by stock transfer powers,

 

(c)in the form of shares of stock issued to the Consultant (or issuable to the
Consultant pursuant to the exercise of the Stock Options) having a Fair Market
Value equal to the total Exercise Price at the time of the exercise, accompanied
by and duly endorsed or accompanied by stock transfer powers, provided that, the
acceptance of such shares in payment of the Exercise Price will not result in
adverse accounting consequences to the Company;

 

(d)through simultaneous sale through a broker acceptable to the Committee of
shares of Common Stock issuable to the Consultant on exercise, as permitted
under Regulation T of the Board of Governors of the Federal Reserve System.

 

7. Issuance of Stock Certificates for Shares. The stock certificates for any
shares of Common Stock issuable to the Consultant upon exercise of the Stock
Options shall be delivered to the Consultant (or to the person to whom the
rights of the Consultant shall have passed by will or the laws of descent and
distribution) as promptly after the date of exercise as is feasible, but not
before the Consultant has paid the Exercise Price for such shares.

 



  2  

 

 

A legend in the form set forth below shall be placed on the certificates
representing the shares of Common Stock issued upon exercise of the Stock
Options:

 

“These securities have not been registered under the Securities Act of 1933, as
amended (the “Act”) or the securities laws of any state.  They may not be sold,
offered for sale, pledged or hypothecated in the absence of a registration
statement in effect with respect to the securities under such Act and any
applicable state securities laws, or an opinion of counsel reasonably
satisfactory to Marker Therapeutics, Inc. that such registration is not
required.”

 

8. Withholding Taxes. If the Consultant should be a common law employee of the
Company at the time the Stock Options are exercised, or in the event the Company
otherwise determines that payroll tax withholding is otherwise legally required
in connection with the exercise of the Stock Options, the Company shall notify
the Consultant of the amount of tax (if any) that must be withheld by the
Company under all applicable federal, state and local tax laws. In such event,
the Consultant agrees to make arrangements satisfactory to the Company to (a)
remit the required amount to the Company in cash, (b) authorize the Company to
withhold a portion of the shares of Common Stock otherwise issuable upon
exercise of the Stock Options with a value equal to the required amount of tax,
(c) deliver to the Company shares of Common Stock the Consultant already owns
with a value equal to the required amount, (d) authorize the deduction of the
required amount of tax from the Consultant’s regular cash compensation from the
Company, or (e) otherwise provide for payment of the required amount in any
other manner satisfactory to the Company.

 

9.        Expiration of Options. If the Stock Options are not exercised with
respect to all or any part of the shares subject to the Stock Options prior to
the expiration date specified on the first page of the Award Agreement (which
shall be no later than ten (10) years from the date of grant), the Stock Options
shall expire, and any shares with respect to which the Stock Options were not
previously exercised shall no longer be purchasable by exercising the Stock
Options.

 

10. Termination of Consulting Services. In the event of the termination of the
Consultant’s consulting services for the Company, other than a termination that
is either (i) for Cause, (ii) voluntarily initiated on the part of the
Consultant and without written consent of the Company,

 

(a)the unvested portion of the Stock Options (if any) shall terminate
immediately and shall not thereafter be or become exercisable; and

 

(b)the Consultant may exercise the vested portion of the Stock Options at any
time within ninety (90) days after such termination to the extent of the number
of shares which had already become vested and purchasable shares under the
vesting schedule described on the first page of this Award Agreement at the date
of such termination.

 



  3  

 

 

In the event of a termination of the Consultant’s consulting services that is
either (i) for Cause or (ii) voluntarily initiated on the part of the Consultant
and without the written consent of the Company, all of the Stock Options which
have not previously been exercised shall terminate immediately and shall not
thereafter be or become exercisable.

 

11. Death of Consultant. In the event of the Consultant’s death while performing
consulting services for the Company or within three months after termination of
such consulting services (if such termination was neither (i) for cause nor
(ii) voluntary on the part of the Consultant and without the written consent of
the Company), the Stock Options shall remain in effect and may be exercised by
the Consultant’s executor or administrator, or the Consultant’s heirs to the
extent of the number of shares which had already become vested under the vesting
schedule described on the first page of the Award Agreement at the date of
death. The appropriate persons to whom the right to exercise the Stock Options
transferred may exercise that portion of the Stock Options at any time within a
period ending on the earlier of (a) the last day of the one year period
following the Consultant’s death or (b) the expiration date of the Stock Options
specified on the first page of the Award Agreement.

 

12. Representations of Consultant. The Consultant represents, warrants, and
agrees as follows, and the parties agree that the Company may rely on the same
in consummating the issuance of any shares of the Common Stock to the Consultant
pursuant to the Stock Options (the “Option Shares”):

 

(a)No Representations.  The Consultant is entering into this Agreement, and will
acquire the Option Shares, solely on the basis of his own familiarity with the
Company and all relevant factors about the Company’s affairs, and neither the
Company nor any agent of the Company has made any express or implied
representations, covenants, or warranties to the Consultant with respect to such
matters.

 

(b)Investment Purpose.  The Consultant is acquiring the Option Shares for his
own account for investment and not with a view to the resale or distribution of
the Option Shares.

 

(c)Economic Risk.  The Consultant is willing and able to bear the economic risk
of an investment in the Option Shares (in making this representation, attention
has been given to whether the Consultant can afford to hold the Option Shares
for an indefinite period of time and whether, at this time, the Consultant can
afford a complete loss of the investment).

 

13. Compliance with Securities Laws and Other Regulatory Matters. The Consultant
acknowledges that the issuance of capital stock of the Company is subject to
limitations imposed by federal and state law, and the Consultant hereby agrees
that the Company shall not be obligated to issue any shares of Common Stock upon
an attempted exercise of this Stock Options that would cause the Company to
violate law or any rule, regulation, order or consent decree of any regulatory
authority (including without limitation the SEC) having jurisdiction over the
affairs of the Company. The Consultant agrees that he or she will provide the
Company with the representations in Section 12 above, and with such information
as is reasonably requested by the Company or its counsel to determine whether
the issuance of Common Stock complies with the provisions described by this
Section 13.

 



  4  

 

 

14. Rights Prior to Issuance of Certificates. Neither the Consultant nor any
person to whom the rights of the Consultant shall have passed by will or the
laws of descent and distribution shall have any of the rights of a shareholder
with respect to any shares of Common Stock until the date of the issuance to him
of certificates for such Common Stock as provided in Section 7 above.

 

15. Covenant Not to Compete. If the Consultant has not already executed a
non-competition agreement with the Company, the Consultant shall provide the
Company with a signed non-competition agreement simultaneously with the
execution of the Award Agreement.  The Consultant’s execution and delivery of
such a non-competition agreement in a form reasonably satisfactory to the
Company shall be a condition to the Company’s obligation to issue any shares to
the Consultant upon exercise of the Stock Options granted under this Agreement. 
In consideration of the Stock Options, the Consultant agrees that if, at any
time during the period set forth in non-competition agreement, the Consultant
should violate the covenants not to compete or the non-solicitation covenants
set forth in the non-competition agreement without the express prior consent of
the Company, the Consultant will forfeit his or her right to receive or retain
the shares issued upon the exercise of the Stock Options granted under this
Agreement.

 

16. Governing Plan Document. The Stock Options granted to the Consultant under
this Agreement are subject to all the provisions of the Plan (other than those
provisions of the Plan applicable solely to Qualified Performance-based Awards),
the provisions of which are hereby made a part of this Agreement, and are
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan.  In the
event of any conflict between the provisions of this Agreement and those of the
Plan, the provisions of the Plan shall control.

 

17. Miscellaneous.

 

(a)This Agreement shall be binding upon the parties hereto and their
representatives, successors and assigns.

 

(b)The Consultant acknowledges and agrees that if he should become an executive
officer of the Company, the Stock Options granted under this Agreement may be
subject to the Company’s Policy on Recoupment of Executive Incentive
Compensation, as it may be amended from time to time.

 

(c)This Agreement shall be governed by the laws of the State of Delaware.

 

(d)Any requests or notices to be given hereunder shall be deemed given, and any
elections or exercises to be made or accomplished shall be deemed made or
accomplished, upon actual delivery thereof to the designated recipient, or three
days after deposit thereof in the United States mail, registered, return receipt
requested and postage prepaid, addressed, if to the Consultant, at the most
recent mailing address provided to the Company in writing, and, if to the
Company, to the executive offices of the Company at 5 West Forsyth Street, Suite
200, Jacksonville, FL 32202, or at such other addresses that the parties provide
to each other in accordance with the foregoing notice requirements.

 



  5  

 

 

(e)The Consultant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Consultant’s
personal data as described in this Award Agreement and any other Stock Option
grant materials by the Company for the exclusive purpose of implementing,
administering and managing the Consultant’s participation in the Plan. The
Consultant understands that the Company may hold certain personal information
about the Consultant, including, but not limited to, the Consultant’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any Shares held in the
Company, details of all Stock Options or any other equity Awards under the Plan
awarded, cancelled, exercised, vested, unvested or outstanding in Consultant’s
favor (“Data”), for the exclusive purpose of implementing, administering and
managing the Plan. The Consultant further understands that such Data may be
transferred to any stock plan service provider selected by the Company to assist
the Company with the implementation, administration and management of the Plan.

 

(f)This Agreement may not be modified except in writing executed by each of the
parties to it.

 

(g)Neither this Agreement nor the Stock Options confer upon the Consultant any
right with respect to continuance of consulting services for the Company.

 

 

 



  6  

